
	

113 HR 2046 IH: Recreational Lands Self-Defense Act of 2013
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2046
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Gibbs (for
			 himself and Mr. Schweikert) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To protect the right of individuals to bear arms at water
		  resources development projects administered by the Secretary of the Army, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Recreational Lands Self-Defense Act of
			 2013.
		2.Protecting
			 Americans from violent crime
			(a)FindingsCongress
			 finds the following:
				(1)The Second
			 Amendment to the Constitution provides that the right of the people to
			 keep and bear Arms, shall not be infringed.
				(2)Section 327.13 of title 36, Code of Federal
			 Regulations, provides that, except in special circumstances, possession
			 of loaded firearms, ammunition, loaded projectile firing devices, bows and
			 arrows, crossbows, or other weapons is prohibited at water resources
			 development projects administered by the Secretary of the Army.
				(3)The regulations
			 described in paragraph (2) prevent individuals complying with Federal and State
			 laws from exercising the second amendment rights of the individuals while at
			 such water resources development projects.
				(4)The Federal laws
			 should make it clear that the second amendment rights of an individual at a
			 water resources development project should not be infringed.
				(b)Protecting the
			 right of individuals To bear arms at water resources development
			 projectsThe Secretary of the Army shall not promulgate or
			 enforce any regulation that prohibits an individual from possessing a firearm
			 including an assembled or functional firearm at a water resources development
			 project covered under section 327.0 of title 36, Code of Federal Regulations
			 (as in effect on the date of enactment of this Act), if—
				(1)the individual is
			 not otherwise prohibited by law from possessing the firearm; and
				(2)the possession of
			 the firearm is in compliance with the law of the State in which the water
			 resources development project is located.
				
